 



EXHIBIT 10.1
 

     
(EADS LOGO) [l21323al2132300.gif]
  (AIRBUS LOGO) [l21323al2132301.gif]


 
 
Procurement Frame Contract
Ref.: Airbus/MAT/CON/353
between

EADS Deutschland GmbH
Postfach
81663 Munich/Germany

- hereafter called “Purchaser” -

and

RTI International Metals Inc.
P.O. Box 269
1000 Warren Avenue
Niles, Ohio 44446-0269, U.S.A.

- hereafter called “Supplier” -
 


1



--------------------------------------------------------------------------------



 



Between
 
EADS Deutschland GmbH
Postfach 80 11 60
81663 Munich / Germany
 
German “Gesellschaft mit beschränkter Haftung” (GmbH) having a share capital of
Ten Million Euros whose registered office is located in Munich, registered in
the Munich Trade and Company register under HRB 107 648 Amtsgericht Muenchen and
whose national V.A.T. identification number is DE167015661.
 
EADS Deutschland GmbH being the corporate entity legally responsible for
contract adherence by EADS and the Beneficiary Companies.
 
Represented by Antoine GAUGLER in his/her capacity as EADS Lead Buyer for
Titanium Wrought Products.
 
Hereinafter referred to as the “Purchaser”, being the Lead Buyer for the EADS
Group of Companies. The Lead Buyer for the EADS Group of Companies having the
responsibility for contract adherence for EADS.
 
And
 
RTI International Metals Inc.
P.O. Box 269
1000 Warren Avenue
Niles, Ohio 44446-0269, U.S.A.
 
RTI International Metals, Inc., with headquarters located at 1000 Warren Avenue,
Niles, Ohio 44446, USA, incorporated under the laws of the State of Ohio.
 
Represented by David Hall in his capacity as Managing Director, RTI Europe Ltd,
a subsidiary of RTI International Metals, Inc.
 
Hereinafter referred to as the “Supplier”


2



--------------------------------------------------------------------------------



 



CONTENTS
 

             
PREAMBLE
   
Article 1.
  TERMINOLOGY   5
Article 2.
  OBJECT, EXPRESSION OF NEEDS, SCOPE OF CONTRACT, CAPACITY   6
Article 3.
  EFFECTIVE DATE, DURATION, EXTENSION OF DURATION   8
Article 4.
  APPLICABLE DOCUMENTS   8
Article 5.
  FINANCIAL PROVISIONS   9
Article 6.
  QUALITY   10
Article 7.
  LOGISTICS   13
Article 8.
  HAZARDOUS MATERIALS AND GOODS   16
Article 9.
  DELAY IN DELIVERY   17
Article 10.
  WARRANTIES   17
Article 11.
  OFFSET, SALE PROMOTIONS   17
Article 12.
  NOTIFICATION   18
Article 13.
  CIVIL LIABILITY, INSURANCE   19
Article 14.
  ACCESS TO SUPPLIER’S PREMISES, AUDITS, INFORMATION   21
Article 15.
  PUBLICITY   21
Article 16.
  INTELLECTUAL PROPERTY   22
Article 17.
  CONTRACT AMENDMENT   23
Article 18.
  ASSIGNMENT   23
Article 19.
  TERMINATION   23
Article 20.
  MODIFICATION OF THE SUPPLIER’S LEGAL SITUATION   25
Article 21.
  FORCE MAJEURE   25
Article 22.
  PRECEDENCE   25
Article 23.
  SEVERABILITY   26
Article 24.
  ARTICLES AND PARAGRAPH HEADINGS   26
Article 25.
  ENTIRE AGREEMENT   26
Article 26.
  NON WAIVER   26
Article 27.
  FINANCIAL INFORMATION   26
Article 28.
  APPLICABLE LAW AND SETTLEMENT OF DISPUTES   26


 
RECORD OF CONTRACT AMENDMENTS
 

         
Amendments
 
Article(s) Modified
 
Purpose of Modification
 




3



--------------------------------------------------------------------------------



 



PREAMBLE
 
Whereas:
 
EADS has been constituted from various companies with the aim to achieve optimum
performance in all areas including the supply chain, one tool for improving
performance being this frame contract;
 
The Purchaser is in charge of coordinating the joint procurement of the EADS
group of companies, and in the capacity of Lead Buyer for EADS is responsible
for contract adherence for EADS and has the authority to act on behalf of the
Beneficiary Companies;
 
The Purchaser has to face a fluctuating and highly competitive market, implying
the maintenance of its products and services at a high level of competitiveness
and quality, and constant adaptation to the requirements of the Purchaser’s
Customers;
 
The Purchaser wishes to entrust the supply of Titanium Wrought Products to a
professional supplier specialising in the said supply and capable of:
 

  •  complying in the long term with the technical, commercial, industrial,
safety, quality and support requirements such as specified by the Purchaser and
those derived from the practices of the aeronautics industry;     •  maintaining
and constantly improving the competitiveness of its products and associated
services, particularly in terms of quality and of cost and manufacturing /
delivery cycle reduction of the said products and associated services;     • 
operating in an international co-operation framework;     •  assuming part of
the risks and constraints inherent in EADS programmes

 
The Supplier is a leading producer of superior quality titanium mill products
for the aerospace industry, which as acknowledged above, is a fluctuating and
highly competitive market. The titanium industry in which the Supplier operates
is also highly competitive and has historically operated under cyclical
conditions.
 
Supplier is subjected to the intense competitive nature of the titanium
industry, as well as the cyclicality and competitiveness of the aerospace
industry. Due to the nature of these industries in which Supplier participates,
the impact on Suppliers business is subject to market impacts that can
significantly affect Supplier’s ability to manufacture its products in an
efficient and effective manner, consistent with good business practices.
 
Supplier wishes to more efficiently and effectively manage its manufacturing
capabilities by utilising long-term agreements for the sale of its products in
order to optimise mill performance, raw material ordering and availability, and
operations scheduling;
 
The Supplier, having full knowledge of the high level of aeronautics-related
requirements in terms of quality, safety, airworthiness, continuity and
competitiveness, has replied favourably to the Purchaser’s request for proposals
and declares, as a professional and specialist of this type of manufacture, that
it possesses the technical potential, know-how and resources necessary to
design, develop, manufacture, deliver and support the Products to be supplied to
the Purchaser and the Beneficiary Companies in this context;
 
In order to meet the commitments hereunder, the Supplier shall have to make
capacity expansions and shall rely upon the benefits of the Contract to recover
its investment:
 

  •  by signing the Contract: the Supplier accepts to manufacture, deliver and
sell the Products in compliance with the terms and conditions of the Contract;  
  •  the Supplier commits to supply all EADS Beneficiary Companies without
preference to one or the other at the best world market levels offered by the
Supplier for similar products with similar technical requirements and at similar
levels of service;     •  the Purchaser commits to support the Sponge
requirements by providing for, and committing, sources of titanium Sponge
sufficient to produce the mill products requirements of this Contract.


4



--------------------------------------------------------------------------------



 



 
NOW THEREFORE the Parties have agreed as follows:
 

Article 1:   TERMINOLOGY

 
For the purpose of Contract execution and interpretation, the following terms,
singular or plural, shall have the following meanings whenever the first letter
of the term is a capital letter:
 
“Aerospace Related Products”:  means
 
either: aircraft or apparatus or vehicles for launching, supporting or testing
such aircraft including aerial drone aircraft
 
or: vehicles, instruments or other apparatus capable of operation in the air
(inside and/ or outside the earth’s atmosphere) including manned or unmanned
spacecraft or vehicles or apparatus for launching, supporting or testing the
foregoing, and including missiles
 
or: vehicles or instruments or other apparatus or products intended primarily
for use in the defence area.
 
“Aviation Authorities”:  means Airworthiness Authorities such as DGAC, CAA, LBA,
DAC, FAA.
 
“Beneficiary Companies”:  means the EADS companies located in the European Union
listed in Appendix 6 (List of Beneficiary Companies) and which are authorized to
place Procurement Orders, provided no binding contracts exist between the said
EADS companies and Business Units with the Supplier.
 
“Business Day”:  shall mean any day other than Saturday, Sunday, or legal
holiday in the State of Ohio.
 
“Calendar Day”:  shall mean the consecutive days of the week or month without
regard to Saturdays, Sundays or legal holidays.
 
“Contract”:  means this document, all the Appendices hereto, as well as its
Amendments as and when applicable.
 
“Counter-Acceptance”:  means inspection by the Purchaser, or the Beneficiary
Company placing the Procurement Order, of the apparent Product conformity,
performed after delivery to a Plant. The Counter-Acceptance is a right of the
Purchaser, or the Beneficiary Company, which does not prejudice in any manner
whatsoever the right of recourse for faulty workmanship and/or hidden defects
detected on the Product, the warranty and/or other liabilities.
 
“Customer”:  means the Aerospace Related Product end user(s), whether buyers or
lessees.
 
“Defect”:  has the meaning defined by standard ISO 9000:2002.
 
“Delivery Date”:  shall mean the date when the product arrives at the European
facility designated in the Procurement Order.
 
“EDI”:  Electronic Data Interchange. EDI consists in the transfer between two
computer systems of data structured according to an approved standard, organised
in machine-readable message format, which can be processed automatically only in
one possible way in compliance with legal requirements, as further defined in
the Interchange Agreement to be negotiated.
 
Or “Web-EDI”:  in the case of transmission performed via Internet (Web Server
and Browser) in compliance with the definition given in the Interchange
Agreement.
 
“List of Applicable Documents” or “List”:  means the documents listed in
Article 4 (Applicable Documents) and Appendix 4 (List of Applicable Documents),
applicable to Product design, definition, manufacture, delivery and support.
 
“NCD”:  means the Non Conformity or Default as defined in standard ISO
9000:2001.
 
“Non Conformity”:  has the meaning defined by standard ISO 8402.


5



--------------------------------------------------------------------------------



 



“Plant”:  means the Beneficiary Company’s Plant indicated in the Procurement
Order and located in the European Union.
 
“Procurement Order”:  means the order placed for the Products which refers to
the Contract, issued by the Purchaser or an EADS Beneficiary Company and
transmitted to the Supplier according to the provisions of Article 7
(Logistics).
 
“Product”:  means titanium wrought products and associated services to be
delivered / performed by the Supplier in pursuance of the Contract.
 
“Purchaser”:  means either EADS Deutschland GmbH or any of the EADS group
companies as listed in Appendix 6 (List of Beneficiary Companies).
 
“Purchaser Enabled Supplier”:  means any agreed Supplier of the Purchaser which
the Purchaser and Supplier have mutually agreed in writing may take advantage of
the conditions of this contract based on similar service levels for items listed
in Appendix 2 (List of Products, Product Prices and Volume), as listed in
Appendix 8 (Purchaser’s Enabled Suppliers).
 
“Sponge”:  means titanium sponge, or a comparable substitution of qualified
titanium ingots. It is contemplated that during the term of this Contract,
Purchaser may be in a position to substitute titanium ingots in lieu of titanium
Sponge in comparable quantities to satisfy the Sponge requirements necessary to
produce the mill products hereunder. In such case, the parties agree to mutually
negotiate the appropriate substitution quantities and prices.
 
“Technical Requirement Specifications”:  means the Purchaser’s document defining
the Product in terms of technical requirements.
 

Article 2:   OBJECT, EXPRESSION OF NEEDS, SCOPE OF CONTRACT, CAPACITY

 

2.1   Object

 
The Contract defines the terms and conditions under which the Supplier shall
deliver the Products:
 
(i) in compliance with the Purchaser’s technical requirements such as defined in
Appendix 1 (Technical Requirements Specification);
 
(ii) as listed in Appendix 2 (List of Products, Product Prices and Volume).
 
Product supply shall take place according to the Procurement Orders placed with
reference to the Contract, which will be:
 
(i) issued to suit the Purchaser’s or Beneficiary Company’s needs; and
 
(ii) sent to the Supplier in compliance with the provisions of Article 7
(Logistics).
 
The Contract defines the total volume by product category that the Purchaser and
Beneficiary Companies shall purchase on an annual basis. The Purchaser shall be
responsible for providing an independent supply of raw materials known as Sponge
to support the products as shown in Appendix 2 (List of Products, Product Prices
and Volume).
 
The Contract does not grant a guarantee of exclusivity.
 

2.2   Scope of Contract

 
The terms and conditions of the Contract shall apply to the Beneficiary
Companies which will place their own Procurement Orders with the Supplier, with
reference to the Contract, provided service terms and conditions do not vary.
 
The Supplier shall apply the same price, lead time and quality conditions as
those applicable under the Contract to the Beneficiary Companies placing
Procurement Orders on behalf of the Purchaser in pursuance of an


6



--------------------------------------------------------------------------------



 



Aerospace Related Product Programme. Procurement Orders under this Agreement
shall conspicuously reference RTI/EADS Contract Airbus/MAT/CON/353.
 

2.3   Capacity

 
Provided the Purchaser supplies the Supplier with accurate forecast updated on a
minimum quarterly basis, the Supplier shall ensure that manufacturing capacity
is and remains available to support the Purchaser’s requirements covered by this
Contract and any associated Procurement Orders, unless higher volumes are
required and mutually agreed upon.
 

2.4   Purchaser’s Enabled Suppliers

 
The Supplier shall be prepared, if required by the Purchaser, to enter into
contractual arrangements with the Purchaser’s Enabled Suppliers, as defined
herein, and to apply the same prices, lead times and quality conditions as are
set out in this Contract to its commercial relationship with such Enabled
Suppliers. The Purchaser’s Enabled Suppliers will place their own orders- in
accordance with the terms of this Contract or as provided for in Article 2.4.10
below, pursuant to the Product programme or any programme to which the Product
relates.
 
The Purchaser, the Supplier and certain of the Purchaser’s manufacturing
suppliers (hereinafter “Enabled Suppliers”) have reached agreement regarding the
Enabling of the supply of Products covered by this Contract from the Supplier to
the Enabled Suppliers detailed in Appendix 8 (Purchaser Enabled Suppliers)
hereto. The terms of Enabling of Product shall be as follows:
 
2.4.1 The Purchaser and the Supplier have agreed prices and leadtimes applicable
to supply of all Product covered by this Contract.
 
2.4.2 The Purchaser shall issue to the Supplier, through this Contract, details
of its Enabled Suppliers who shall be required to call-off Product covered by
this Contract from the Supplier. Enabled Suppliers as have been agreed between
the Purchaser and the Supplier for inclusion in the Contract are detailed in
Annex 6 and Annex 8 hereto. This Annex may be updated from time to time to
include new or delete existing Enabled Suppliers by mutual agreement between the
Purchaser and the Supplier.
 
2.4.3 The Purchaser shall provide to the Supplier a bill of materials detailing,
on a case-by-case basis, the Product required for each Enabled Supplier. This
information shall be provided via the currently utilised ConBid allocation
notification format. Individual Enabled Supplier work package requirements shall
be allocated a specific number (the “Work Package Number”) and these shall be
detailed via the current ConBid allocation notification format.
 
2.4.4 The prices and leadtimes detailed in Appendix 2 (List of Products, Product
Prices and Volume) hereto shall apply to all Product called-off, whether such
call-off is initiated by the Purchaser or an Enabled Supplier.
 
2.4.5 Where delivery requirements and associated costs, specific to an
individual Enabled Supplier, are required these shall be negotiated and agreed
between the Purchaser and the Supplier and the relevant details incorporated in
Appendix 2 (List of Products, Product Prices and Volume) hereto. All associated
costs shall be for the account of the affected Enabled Supplier.
 
2.4.6 Orders may be issued to the Supplier by either the Purchaser or Enabled
Suppliers in accordance with the terms of this Contract. In any event Orders
shall detail Product requirements in terms of part number (where applicable),
Work Package Number, description, specification, quantity, Delivery Due Dates
and price. Where Orders are placed on the Supplier by an Enabled Supplier
payment for Product delivered in accordance with such Orders shall be the
responsibility of and for the account of the Enabled Supplier.
 
2.4.7 Forecast volume requirements shall be detailed in Annex 9 (Forecast
Volumes)hereto. The Parties recognise that these forecasts are for the purpose
of planning deliveries of contract volumes only and do not constitute Orders.


7



--------------------------------------------------------------------------------



 



2.4.8 In the event that the Supplier believes that any of the Enabled Suppliers
are not calling-off Product against this Contract the Supplier shall notify the
Purchaser who will undertake an investigation to resolve the situation as
required.
 
2.4.9 The terms of this Article 2.4 shall be reflected in the contracts in place
between the Purchaser and the Enabled Suppliers.
 
2.4.10 With the exception of Article 3 (Effective Date, Duration, Extension of
Duration) and Article 19 (Termination) and those elements within Article 5
(Financial Provisions) related to agreement of the base prices of the Products
as defined in Appendix 2 (List of Products, Product Prices and Leadtimes),
Enabled Suppliers shall be entitled to invoke all the terms of this Contract in
so far as they relate to the Product covered by and called-off against this
Contract.
 
2.4.11 In the unlikely event that an Enabled Supplier’s payment performance is
consistently unacceptable to the Supplier in relation to Product supplied in
good faith in accordance with the terms of this Contract, the Supplier shall be
entitled to approach the Purchaser to jointly review such issues and decided
whether it is appropriate to continue with the Enabling of Product to such
Enabled Supplier or whether alternative supply arrangements are required.
However, the Supplier shall be obligated to demonstrate to the Purchaser all
such alleged financial performance issues and actions undertaken to resolve such
issues directly with the applicable Enabled Supplier.
 

Article 3:   EFFECTIVE DATE, DURATION, EXTENSION OF DURATION

 

3.1   Effective Date and Duration

 
The Contract shall be effective from 1 January 2006 and will remain in force
until completion of the last Procurement Order committed for delivery before
31 December 2015 inclusive.
 
With effect from 1 January 2012, in the event that the Purchaser is unable to
meet its commitment to supply Sponge sufficient to enable the Supplier to
produce the Material requirements of this Contract, the Purchaser shall pay to
the Supplier, as liquidated damages, a sum of six dollars and sixty cents per
kilo ($6.60 / kg) for each kilogramme of Material not procured during the period
1 January 2012 through 31 December 2015 inclusive up to a maximum of sixty-two
million, four hundred and nine thousand, six hundred US dollars ($62,409,600)
 

3.2   Extension of Duration

 
The Parties shall meet at the latest on 1 April 2015 to agree on a possible
extension of the duration of the Contract. If for the purposes of contract
extension, a re-negotiation of Product prices is necessary, the Parties agree
that the reference price taken as a basis for such re-negotiations shall be the
Product prices applicable in the last delivery year. If, for the purpose of the
Contract extension, a re-negotiation of Product prices is necessary, the Parties
hereby agree that such pricing will be mutually acceptable.
 
Any extension of the Contract duration shall be formalised by an Amendment to
the Contract.
 
The obligations of each Party which are to continue to apply after the date of
Contract expiry or termination, such as but not limited to those relating to
Confidentiality and Intellectual Property and Product Liability Insurance in
particular shall remain in force between the Parties.
 

Article 4:   APPLICABLE DOCUMENTS

 

4.1   List of Applicable Documents and Management of Document Changes

 
In addition to the documents listed in Appendix 4 (List of Applicable
Documents), the documents below shall be considered as Applicable Documents:
 
(i) the Appendices to the Contract;


8



--------------------------------------------------------------------------------



 



(ii) the documents transmitted by the Purchaser and neces; sary to the Supplier
to comply with the specific manufacturing conditions imposed by the Purchaser,
in particular the documents relating to specific technologies;
 
(iii) national or international standards and legal or regulatory documents; all
relevant documents specific to the activity and tasks under Supplier’s
responsibility. The Supplier is responsible for:
 
(a) obtaining from the publishers the national and international standards and
all documents of a legal or regulatory nature;
 
(b) for complying with all such Applicable Documents; and
 
(c) for applying all revisions of such documents.
 
The supplemental List of Applicable Documents is given in Appendix 4 (List of
Applicable Documents).
 
Any addition of a new document to the Applicable Documents List, or modification
of the said List, will be notified to the Supplier by the submission of an
amendment and an update of the List, in two (2) original copies, signed by the
Purchaser. Except in the case of disagreement, the Supplier undertakes to return
one (1) of the signed copies to the Purchaser. The above mentioned modification
shall be applicable upon receipt of the signed copy by the Purchaser.
 
The date of signing of the amendment will be regarded as date of revision of the
List.
 
Applicable Documents and associated updates provided by the Purchaser shall be
transmitted to the Supplier by way of electronic transmission. In this case, if
the List has not been updated and no objection is received from the Supplier
within ten (10) business days following its transmission, the new issue of the
said Documents shall be applicable at the end of the said period.
 
Unless otherwise agreed between the Parties, the Supplier undertakes to comply
with the recommendations included in the said Applicable Documents and their
updates, and to apply these Documents at their latest issue.
 

4.2   Persons Responsible for Applicable Documents

 
The Purchaser shall appoint a person responsible for ensuring delivery to the
Supplier of the Applicable Documents and associated updates, and shall
communicate his/her name to the Supplier.
 
The Supplier shall appoint a person responsible for:
 
(i) receiving all Applicable Documents;
 
(ii) distributing them to the different Supplier’s in-house departments or
services; and
 
(iii) storing them under the conditions set forth in Article 18.1 (Assignment)
and shall communicate his/her name to the Purchaser.
 
Article 5:  FINANCIAL PROVISIONS
 

5.1   Price

 
Individual Product prices, as specified in Appendix 2 (List of Products, Product
Prices and Volume), are DDU IncoTerms 2000 to any destination within North
America, the United Kingdom or mainland Europe specified by the Purchaser, all
inclusive prices and taxes (excluding any applicable import duties or value
added taxes), contractual, firm and non revisable under the Contract, except in
the following cases:
 
(i) price revisions relating to Product technical modifications requested and
approved by the Purchaser or Beneficiary Company;
 
(ii) price reductions agreed by the Parties in pursuance of the provisions
defined in Article 5.3 (Cost Reductions);


9



--------------------------------------------------------------------------------



 



(iii) delivery surcharge, to be agreed on a case-by-case basis, to destinations
outside of North America, the United Kingdom or mainland Europe.
 
The price of each Product includes in particular all expenses relating to
Product delivery, especially packing, packaging and transport of the Products to
the place of delivery, as well as all taxes (excluding value added taxes),
duties (except import duties), fees or other related contributions applicable in
the Supplier’s country of origin which shall be borne by the Supplier and are in
consideration of the minimum shipment quantities of one thousand kilograms
(1,000 kg) for billet or fastener bloom or five hundred kilograms (500 kg) for
all other Materials.
 
The Supplier shall be responsible for the costs associated with the procurement
of Sponge, on an Enabled Supplier basis, from the Purchaser’s allocated Sponge
supplier as detailed in Appendix 10 (Raw Material Supply). Sponge shall be
supplied in accordance with the Supplier’s Sponge Specification and Supplier
defined packaging, transportation and logistics requirements. The costs of such
Sponge procurement activities are incorporated within the Product prices
detailed in Appendix 2 (List of Products, Product Prices and Volume) and the
Purchaser shall not be liable for any additional costs incurred unless agreed in
writing between the Parties.
 

5.2   Currency

 
The currency used for invoicing and payment purposes is the United States Dollar
($ US).
 

5.3   Cost Reductions

 
The Supplier and the Purchaser shall work together in a proactive way to develop
Cost Reductions. Individual Cost Reduction projects made by mutual agreement
between the Supplier and the Purchaser, will detail a minimum target two percent
(2%) of savings and timescales for completion.
 

5.4   Invoicing

 
Except in the case of EDI transmission, the Supplier’s invoices shall be issued
in three (3) original copies:
 
(i) two (2) copies of which shall be sent “For the Attention of the
Accounts Department” of the Plant issuing the Procurement Order;
 
(ii) the third copy shall be sent imperatively with the Product shipping
documents.
 
Each invoice shall bear:
 
(i) the designation, reference and quantity of the Products delivered, the
reference number(s) of each Procurement Order;
 
(ii) the names and addresses of the Parties;
 
(iii) any price reduction and any statutory or legal indication;
 
(iv) amount inclusive of tax, VAT amount which will be specified as a separate
line item on all invoices; and
 
(v) reference to this Contract Airbus/MAT/CON/353(or similar reference clearly
identifying this agreement).
 

5.5   Payment Terms

 
Unless the Products are rejected during the Counter-Acceptance, the invoices
shall be by wire transfer within thirty (30) calendar days from date of invoice.
 
This lead time runs from the effective delivery date of the Product to the
Beneficiary Company’s Plant.
 
Article 6:  QUALITY
 
The Supplier agrees to comply with the provisions of the quality instructions of
the Purchaser and the Beneficiary Companies as set forth in Appendix 4 (List of
Applicable Documents).


10



--------------------------------------------------------------------------------



 



6.1   Surveillance by the Aviation Authorities

 
This Contract relates to a programme placed under the surveillance of the
Aviation Authorities. Should a surveillance action be instigated by the Aviation
Authorities or on their behalf, the Supplier shall:
 
(i) communicate to the representatives of the said Aviation Authorities or to
the persons mandated by them, any information of a technical nature relating to
the Procurement Orders in progress; and
 
(ii) provide to the above mentioned persons or their representatives free access
to the premises where they intend to carry out this surveillance action.
 
The cost, if any, of such surveillance, and all obligations or consequences
thereof may be negotiated between the Supplier and Purchaser.
 

6.2   Conditions Associated with the Observance of Quality Provisions

 
6.2.1 Qualification of Supplier/Product Pair
 
6.2.1.1 Since the Supplier and the Products are qualified by the Purchaser and
if necessary by the Beneficiary Companies for the manufacture of the Aerospace
Related Products and Aerospace Related Products spare parts, and since such
qualification is required to ensure continued airworthiness, the Supplier shall:
 
(i) deliver all Products to the Purchaser, the Beneficiary Companies and the
Customers in compliance with the specifications; and
 
(ii) use the same manufacturing and inspection processes as those used in the
qualification tests, unless otherwise agreed; and
 
(iii) not change its production site or modify the Products, where the process
is fixed, without the approval of the Purchaser; and
 
(iv) inform the Purchaser forthwith, by registered mail with acknowledgement of
receipt, of any event likely to affect the Product’s definition or the
manufacturing and inspection processes.
 
6.2.1.2 If the Supplier/Supplier Product qualification is withdrawn by the
Purchaser due to acts or omissions of the Supplier, the Parties shall work
together to resolve such issues in a timely manner. In the event that issues
related to the Supplier’s qualification cannot be resolved to the satisfaction
of the Purchaser the Purchaser reserves the right to terminate this Contract and
all associated Orders in accordance with Article 19.2 (Termination for
Supplier’s Default). In the event that issues related to Product qualification
cannot be resolved to the satisfaction of the Purchaser the Purchaser reserves
the right to terminate those provisions of this Contract specifically related to
the affected Product and all associated Orders in accordance with Article 19.2
(Termination for Supplier’s Default).
 
6.2.1.3 The Supplier undertakes to collaborate to the approval of its Products
according to the new AIMS and ABS common AIRBUS specifications.
 
6.2.2 Assessments and Approvals
 
The Supplier must satisfy the assessments below, performed by the Purchaser or
for and on behalf of the Purchaser:
 
(i) quality system of the manufacturing site according to the twenty topics of
PREN 9100;
 
(ii) logistic system suited to the conditions agreed with the Purchaser.
 
6.2.3 Improvement of the Means of Production and Organisation
 
The Supplier shall implement all improvements of the means of production and/or
organisation:
 
(i) deemed necessary by the Supplier to meet Contract requirements under optimum
conditions; or
 
(ii) agreed jointly by the Parties.


11



--------------------------------------------------------------------------------



 



6.2.4 Supplier’s Responsibility
 
The Supplier shall be solely and entirely responsible towards the Purchaser for
the fulfilment of its obligations pursuant to the Contract. The qualification,
inspection and surveillance actions carried out by the Purchaser, the Aviation
Authorities and/or their authorised representatives for the purposes of the
Contract’s and/or the Procurement Order’s fulfilment shall not reduce or release
the Supplier’s responsibility with respect to the Products manufactured and
delivered to the Purchaser under the Contract.
 

6.3   Inspection, Acceptance, Conformity

 
The Purchaser shall delegate to the Supplier the responsibility of:
 
(i) verifying that the Products are, before delivery, in conformity with the
requirements defined in the Technical Requirement Specification and the
provisions set forth in each Procurement Order and/or the Contract;
 
(ii) certifying such conformity by a delivery notice operating as a declaration
of conformity;
 
(iii) performing the Product’s acceptance.
 
Notwithstanding such delegation of responsibility from the Purchaser to the
Supplier, the Purchaser reserves the right to perform a Counter-Acceptance of
the Products delivered within twelve (12) business days following the date of
delivery.
 
Unless a refusal is notified by the Purchaser to the Supplier further to a
Counter-Acceptance for one of the reasons such as listed below, the Products
delivered shall be deemed accepted as of the thirteenth (13th) business day
following the date of delivery.
 
If a defect or a Non Conformity is detected on a Product during
Counter-Acceptance, the said Product shall be returned to the Supplier under the
conditions defined in Article 7.6.1 (Delivery) and the provisions of Article 9
(Delay in Delivery) shall apply.
 

6.4   Quality Performance—Non Conformity/Defect

 
6.4.1 Indicators
 
Product’s quality performance shall be measured using the indicators defined in
the document of Appendix 4 (List of Applicable Documents).
 
6.4.2 NCD Detected During Counter-Acceptance or During Installation on Aerospace
Related Product
 
All NCDs detected by the Purchaser during Counter-Acceptance or installation on
the Aerospace Related Product shall be notified in writing to the Supplier. In
this case, the Products shall be returned under the conditions of Article 7.6.1
(Delivery) to the Supplier, to be replaced within the lead times required by the
Purchaser.
 
6.4.3 Serious, Repetitive NCDs or high NCD ratio
 
In the presence of serious, repetitive NCDs or high NCD, detected by the
Purchaser, the Purchaser shall notify the Supplier of the same in writing. Upon
receipt of this notification, the Supplier shall:
 
(i) submit to the Purchaser for approval, within eight (10) business days
following the notification, the corrective actions it intends to implement; and
 
(ii) after obtaining the Purchaser’s approval, implement such corrective actions
within the time period agreed jointly by the Parties; and
 
(iii) verify the Products to be delivered are free from any NCD.
 
In the cases described in Articles 6.4.2. and 6.4.3, the Purchaser shall be
entitled to charge the Supplier in accordance with Article 9 (Delay in
Delivery).


12



--------------------------------------------------------------------------------



 



6.4.3 Information and Communication in Case of NCDs
 
If NCDs are detected by the Supplier, the Supplier shall inform forthwith the
Purchaser, or Beneficiary Company placing the Procurement Order, in writing,
specifying the type of NCD, its consequences and the Products delivered affected
by the said NCD. This information shall be communicated by the Purchaser to the
Customers and the Aviation Authorities.
 
Any Non Conforming Product shall be subject to a request for concession as per
the provisions of Appendix 4 (List of Applicable Documents).
 
Faulty workmanship and/or hidden defects detected after Product delivery and
requiring concessions shall be processed according to the same procedure as that
described in Appendix 4 (List of Applicable Documents), and shall have the same
consequences.
 

6.5   Keeping Documents Specific to the Supplier

 
Until scrapping of the last in-service Aerospace Related Product on which the
Product is installed, the Supplier shall preserve all technical documents and
especially all certificates of conformity of the Products and technical
documents relating to the Products, and shall present them upon the Purchaser’s
request. The Supplier agrees not to dispose of them, in any manner whatsoever,
without the Purchaser’s prior agreement in writing.
 

6.6   Failure of the Quality or Logistic Systems—Serious or Repetitive NCDs

 
In case of failure of the Supplier’s Quality Assurance or Logistic system, or in
the cases mentioned in Article 6.4.3 above, and notwithstanding any other right
vested in the Purchaser hereunder, the Purchaser reserves the right to call upon
the services of an audit company to perform, on the Supplier’s premises and at
Supplier’s expenses, the inspection or surveillance of the failing Products or
processes.
 
Such inspection or surveillance shall cease as soon as the corrective measures
agreed by the Parties are implemented by the Supplier and deemed satisfactory by
the Purchaser.
 
Article 7:  LOGISTICS
 
The conditions under which the Supplier shall deliver the Products shall be
governed by the provisions defined in:
 
(i) this Article 7 defining Contract performance in terms of logistics;
 
(ii) the Interchange Agreement of Appendix 5, duly signed;
 
(iii) the Logistic Conditions of Appendix 3.
 

7.1   Performance Conditions

 
7.1.1 Leadtimes
 
The lead-times for all Products covered by this Contract shall be subject to the
agreed capacity, specified by commodity per year. The Supplier will provide the
Purchaser’s relevant Plants with a monthly update on current mill lead-time
however, subject to a rolling eighteen (18) month forecast which reflects future
needs based upon Aircraft sales, the lead-time shall not exceed forty
(40) weeks.
 
7.1.2 The Purchaser Shall:
 
(i) improve communication to the Supplier of long term forecasts by transmitting
by fax, e-mail or mail the updates of the Aerospace Related Product
manufacturing programme in which the Product is integrated on a minimum
quarterly basis for each line item and location;
 
(ii) ensure the forecasts are as close as possible to its needs;


13



--------------------------------------------------------------------------------



 



(iii) perform, in collaboration with the Supplier, a feasibility study,
especially in case of significant increases of production rates or significant
change to the forecasted needs;
 
(iv) inform the Supplier, in writing, of any changes in its organisation and of
any significant events likely to cause a rescheduling of Product that would
interfere with the Suppliers operations;
 
(v) inform the Supplier, in writing, of any changes to its contract with the
Sponge supplier which may affect the commercial agreement between the Purchaser
and the Supplier, including but not limited to changes to the volume of Sponge
to be supplied or the applicable pricing, in which event no changes may be
implemented between the Purchaser and the Sponge supplier without the prior
approval of the Supplier.
 
7.1.2 The Supplier Shall:
 
(i) accept and execute, for the complete duration of the Contract, the
Procurement Orders placed in compliance with the terms of the Contract;
 
(ii) implement all means and procedures necessary to ensure total reliability of
Product deliveries;
 
(iii) adapt its industrial device to suit the changes to the Aerospace Related
Product manufacturing Programme communicated by the Purchaser;
 
(iv) inform the Purchaser within a reasonable period of time, in writing of any
significant changes in its organisation, production site and, within a
reasonable period of time, of any event likely to cause delay or interruption of
the deliveries, and of any exceptional measures taken in order to comply with
contractual lead times;
 
(v) provide monthly indicators on deliveries;
 
(vi) participate in the logistic reviews initiated periodically by the Purchaser
to analyse delivery performance, logistic problems experienced during this
period and corresponding corrective actions.
 
(vii) inform the Purchaser of any changes in its requirements for Sponge,
including but not limited to Specification, packaging, transportation or
logistics requirements which may require an amendment to the Purchaser’s
contract with its Sponge supplier and in particular may have an impact on the
purchase price of the Sponge, in which event no changes may be implemented
between the Supplier and the Sponge supplier without the prior approval of the
Purchaser.
 

7.2   Interchange Agreement

 
It is the intention of the Purchaser to promote and develop procurement methods
through EDI. Consequently, the Supplier commits to collaborate with the
Purchaser for possible implementation of such methods, upon corresponding terms
and conditions to be mutually agreed.
 

7.3   Procurement Methods

 
The Purchaser shall place Procurement Orders in compliance with the terms of the
Contract.
 
The Procurement Orders may be communicated to the Supplier using either of the
following methods:
 
(i) Procurement Orders in the form of purchase orders;
 
(ii) Procurement Orders transmitted by EDI.
 
Irrespective of the method used, a Procurement Order shall specify for each type
of supply the reference, the quantity, the date and the place of delivery. In
addition, each Procurement Order shall conspicuously reference RTI/EADS Contract
Airbus/MAT/CON/353.
 
7.3.1 Procurement Orders in Form of Purchase Orders
 
In addition to the above, the Parties agree that any change to an order shall be
made under the conditions defined in Article 17 (Contract Amendment).


14



--------------------------------------------------------------------------------



 



7.3.2 Procurement Orders by EDI
 
The Purchaser shall communicate to the Supplier, by EDI, Procurement plans and
Delivery calls such as defined below.
 
7.3.2.1 Procurement Plans
 
These are comprised of two parts:
 
(i) one part referred to as “flexible horizon” (FH) corresponding to the
Purchaser’s forecasted needs for a given period of time. The Purchaser
undertakes to order the total quantity specified in the FH part. The Supplier
agrees that the delivery dates specified in this FH part may vary depending on
the changes to the Purchaser’s needs.
 
(ii) another part referred to as “provisional horizon” (PH) corresponding to the
Purchaser’s forecasted needs beyond the period of time defined in the FH part.
The Supplier agrees that the forecasts of the PH part do not imply any
undertaking by the Purchaser in terms of quantities and lead times; they simply
enable the Supplier to plan its production and provisioning operations.
 
7.3.2.2 Delivery Calls
 
They correspond to Procurement Orders for a firm delivery in terms of quantity
and lead time, to an agreed place and according to a delivery cycle specified in
the Logistic Conditions. A Delivery Call may be issued out of the Procurement
Plan.
 
7.3.2.3 Maximum Period of Time Between Two Procurement Plans (PP)
 
Apart from exceptional cases, the maximum period of time between two Procurement
Plans has to be agreed between the Parties.
 

7.4   Acceptance of Procurement Orders

 
Subject to comply with the terms and conditions of this contract, Procurement
Orders placed by way of purchase orders shall be deemed accepted without
reservation by the Supplier at the latest fifteen (15) business days following
their dispatch, if no refusal or reservation is notified by the Supplier within
this period, including if no acknowledgement of receipt is received.
 
For Procurement Orders placed by EDI, they shall be deemed accepted at a time to
be specified in the Interchange Agreement.
 

7.5   Agreed Procurement Method

 
The Logistic Conditions specify the procurement method agreed between the
Parties and the logistic data exchanged.
 

7.6   Clauses Common to the Two Procurement Methods

 
7.6.1 Delivery
 
On the Delivery Date specified in the Procurement Order, the Products shall be
delivered DDU as per the IncoTerms 2000 by the carrier designated by the
Supplier, to the place indicated in the Procurement Order. In a case of defect
or Non Conformity of a Product delivered to the Purchaser, or in a case of
excess Products delivery, the Purchaser, after notifying the Supplier in
writing, shall return the Products, the costs and risks associated with the
transport of the Product from a Plant to the Supplier’s factory and back shall
be borne by the Supplier.


15



--------------------------------------------------------------------------------



 



7.6.2 Product Delivery Leadtimes
 
The Delivery Dates specified in the Procurement Order are binding and determine
the date of arrival of the Product to the place of delivery indicated in the
Procurement Order, provided such dates are within the agreed forty (40) week
maximum limit or as otherwise mutually agreed to in writing between the Supplier
and Purchaser.
 
The Supplier shall notify the Purchaser in writing, within fifteen (15) business
days, of any event likely to delay the deliveries, and shall propose new Product
delivery lead times as soon as practical thereafter.
 
Depending on the facts reported and the retrofit plans set up, the Purchaser
shall decide whether or not it will grant an extension of the delivery lead
time, and hence a modification of the delivery terms defined in the Procurement
Order concerned.
 
Modification of the delivery terms shall be granted to the Supplier only for a
delay not due to Supplier’s default or negligence.
 
For the time of its duration, the sole effect of a delivery lead time extension
shall be to avoid the application of the penalties for late delivery under
Article 10 (Delay in Delivery) and the risk of Contract termination for
Supplier’s default under the conditions set out in Article 19 (Termination).
 
7.6.3 Documents Accompanying Products Deliveries
 
The original of the declarations and/or certificates of conformity and/or of
airworthiness shall be provided with all Product deliveries. Each Product
delivery shall be formalised by a delivery notice issued in duplicate and
bearing in particular the following information:
 
(i) the Procurement Order number;
 
(ii) the place of delivery;
 
(iii) the quantities delivered.
 
7.6.4 Packing and Packaging
 
The Supplier shall comply with the Purchaser’s and Beneficiary Company’s
requirements and instructions in force at the time of delivery.
 
7.6.5 Risk Transfer, Title Transfer, Retention of Property Title
 
The risks of loss and damages shall be transferred from the Supplier to the
Purchaser in accordance with the IncoTerm defined in Article 7.6.1 above, except
if the said loss or damages result from the non fulfilment by the Supplier of
one of the packing and packaging obligations, or are due to the Supplier’s
negligence.
 
Transfer of the property title of the Products delivered by the Supplier to the
Purchaser shall be effective upon acceptance of the said Products by the
Purchaser, provided such acceptance shall take place within five(5) business
days of delivery of the Product.
 
Article 8:  HAZARDOUS MATERIALS AND GOODS
 
The Supplier shall comply with the applicable regulations in force in the
European Union and in such a country in which the Plant has its domicile. For
deliveries in France, the following regulations will apply:
 
(i) “ADR”: refers to the European agreement on international road transport of
hazardous goods, and the French by-law (“arrêté”) of December 17, 1998 referred
to as “ADR by-law”;
 
(ii) “IATA”: refers to the regulations of the International Air Transport
Association on air transport of hazardous goods, and the French by-law of
May 12, 1997;
 
(iii) “RID”: refers to the regulations concerning international rail transport
of hazardous goods, and the French by-law of December 17, 1998 referred to as
“RID”;


16



--------------------------------------------------------------------------------



 



(iv) “IMDG”: refers to the international code for sea transportation of
hazardous goods, and the French by-law of January 27, 1999;
 
(v) “Hazardous Material”: refers to the goods, preparations, materials or
equipment having a content of substances likely to harm individual health, the
environment and the goods, for their whole life cycle and whose dangerousness
classification may change over time.
 
Should the Product be classified as a Hazardous Material, and depending on the
mode of transport agreed with the Purchaser, the Supplier shall comply, without
reservation, with the ADR, IATA, RID and IMDG regulations in force.
 
Article 9:  DELAY IN DELIVERY
 
Should the required Delivery Date not be met, as agreed in the appropriate
delivery schedule, and except in case of “Force Majeure” or excusable delays,
the Supplier shall be automatically deemed to have a Delay in Delivery without
any reminder being required from the Purchaser. Excusable delays include, but
are not limited to, reschedules at the direction of the Purchaser, Sponge supply
related issues which are caused by a material breach by the Sponge supplier of
its agreement with the Purchaser, war, riot, acts of government, fires, floods,
epidemics, quarantine restrictions, freight embargoes, strikes, labor disputes,
unusually severe weather and unforeseen equipment breakdowns.
 
In event of a Delay in Delivery that is not excusable, the Purchaser shall be
entitled to claim one percent (1%) of the sales price per week late, up to an
agreed price of ten percent (10%) of the value of the overdue Product and
respecting a grace period of ten (10) business days.
 
In addition, the Supplier undertakes to build up buffer stocks in Europe likely
to prevent any risk of shortages.
 
Article 10:  WARRANTIES
 
The Supplier warrants to the Purchaser that all Materials supplied are:
 
(i) Free from defects in raw materials;
 
(ii) Free from defects in workmanship, including without limitation
manufacturing processes utilised by the Supplier;
 
(iii) Free from defects arising from the Supplier’s failure to conform to the
Technical Requirement Specifications.
 
For the purpose of this Contract, the warranty period for all Products supplied
shall be thirty six (36) months commencing from the date of delivery of the
Product to the Purchaser. The warranty base shall cover the costs of all
necessary rework or replacement as well as all reasonable manufacturing cost of
the Purchaser, to be mutually agreed upon provision of written justification by
Purchaser, if replacement is required.
 
Article 11:  OFFSET, SALES PROMOTION
 
The Supplier agrees to support the Purchaser, for the purposes of this
Article 11 including the EADS Group and the Beneficiary Companies, in fulfilling
its/their present and future offset obligations. The Lead Buyer will be
responsible for co-ordinating all requests and additional requirements regarding
offset on behalf of EADS and the Beneficiary Companies.
 
When applicable and no more than twice per calendar year, the Purchaser shall
inform the Supplier of it’s offset requirements. Upon request, the Supplier
shall submit to the Purchaser within one calendar month of the original request
a programme that meets this offset requirement.
 
Such support from the Supplier shall include:
 
(i) On the request of the Purchaser the Supplier shall provide the aggregate
total value of goods purchased and companies purchased from in the country
specified by the Purchaser which may be used for offset purposes by EADS. The
total value of offset purchases made by the Supplier in the manufacture of the


17



--------------------------------------------------------------------------------



 



Product for this contract in the specified country shall be retained solely for
use in the fulfilment of the offset obligations of the EADS Group.
 
(ii) With the exception of the sourcing of Sponge and applicable pricing, which
shall be the responsibility of the Purchaser, the Supplier is solely responsible
for all procurement activities related to the purchasing of goods and/or
services necessary for the manufacture and supply of the Products from
accredited companies approved by the Supplier. Such responsibility is subject
to, but not limited to, the commercial viability, performance, technical
competence, statutory legal restrictions, contractual restrictions with existing
suppliers and production capacity of the company measured at the Suppliers
discretion.
 
Subject to Article 11 (ii) above, the Supplier shall co-operate and work with
the Purchaser to make available a target offset value of 5% of the total sales
revenue from this contract with the Purchaser in countries specified by the
Purchaser.
 
The Supplier shall inform the Purchaser of any future investment plans in any
country which could be used to fulfil this offset requirement provided that
information is in the public domain or is covered by an additional
confidentiality agreement.
 
The Purchaser shall assist the Supplier, if so requested by the Supplier, to
identify suppliers for goods and/or services in offset countries.
 
The Supplier agrees to support the Purchaser in obtaining the necessary offset
credit acceptances for the purchases in the offset country.
 
Article 12:  NOTIFICATION
 
Any notification, invoice or correspondence to be given under this Contract
and/or any Procurement Order, shall be in writing in English and delivered by
hand or sent by the appropriate means to the addresses below or any other
address notified in writing to the relevant Party.
 
(i) All matters related to this Contract, its amendments and its administration
shall be communicated between the EADS Lead Buyer and the Supplier. For
information purposes, at the time of signature of this contract, the following
are the points of contact:
 

     
Purchaser
  Supplier
Antoine GAUGLER
  David Hall
EADS Lead Buyer
  Managing Director     Airbus SAS RTI Europe Limited
31060 Toulouse Cedex, France
  Riverside Estate, Fazeley, Tamworth, Staffordshire B78 3RW, ENGLAND
(+33- 561-93-57-21
  +44-1827-262266
Copy to:
  Dawne S. Hickton,     General Counsel,     RTI International Metals, Inc.    
1000 Warren Avenue, Niles, Ohio     44446, USA     +1-330-544-7818     Fax: 1
330-544-7701


 
(ii) For any notification or communication in connection with the Procurement
Orders:
 
For the attention of the Logistic Department of the Beneficiary Company issuing
the Procurement Order, whose postal address is indicated in the said Procurement
Order;


18



--------------------------------------------------------------------------------



 



(iii) For any notification or communication in connection with the invoices
and/or their payment:
 
For the attention of the Accounts Department of the Beneficiary Company
concerned whose address is indicated in each Procurement Order.
 
Article 13:  CIVIL LIABILITY, INSURANCE
 

13.1   Civil Liability

 
Unless otherwise specified in the Contract, the repair cost of damages caused by
either Party during Contract performance shall be borne as follows:
 
13.1.1 For Indemnification of Damage to the Personnel of Either Party:  Damages
of any nature whatsoever to the personnel of the Purchaser or the Supplier shall
be borne by each Party respectively even if the other Party is liable for the
said damages, except in a case of gross negligence. These provisions are limited
to the relationship between the Parties and do not prejudice the rights and
legal actions which the accident victims, their successors, the Social Security
Administration and the welfare organisations are entitled to exercise.
 
13.1.2 For Indemnification of Damage Caused by Either Party to the Personnel of
a Third Party:  Damages of any nature whatsoever caused by either Party to the
personnel of a third party shall be settled in compliance with the rules of law.
 
13.1.3 For Indemnification of Damage Caused by a Party to the Real Property and
Movable Goods Property of the Other Party or a Third Party:  Damages of any
nature whatsoever caused by a Party to the real property and movable goods
property of the other Party or a third party shall be settled in compliance with
the rules of law.
 
The Supplier shall be solely responsible for its Products and the fulfilment of
its manufacturing obligations.
 
The Supplier performing work on the Purchaser’s premises shall provide in
relation to the personnel dedicated to the said work:
 
(i) a certificate stating that the personnel is employed in compliance with the
labour law provisions;
 
(ii) if applicable, a certificate stating that the foreign personnel is
authorised to carry out a professional activity in France.
 

13.2   Insurance

 
13.2.1 Insurance Policies to be Subscribed
 
On the date of coming into force of the Contract or before the start of the work
performed on the Purchaser’s premises, the Supplier shall communicate to the
Purchaser the insurance certificates covering:
 
(i) General and Professional Civil Liability;
 
(ii) damages to the goods or aircraft entrusted (Civil liability—damages to
third parties due to the goods or aircraft entrusted and damages to the goods or
aircraft entrusted);
 
(iii) Product Civil Liability after delivery and grounding;
 
In the last two cases, the Supplier shall be entitled, subject to the prior
insurers’ approval and against payment of a premium, to adhere to the insurance
policies subscribed by the Purchaser for and on behalf of the Purchaser.
 
The insurance certificates shall mention the amount of the warranties and
designate the Purchaser as the direct beneficiary of the indemnities in the case
of damages to its property, without any option for deduction from the said
indemnities of the franchise applicable to the Supplier.
 
Under no circumstances shall the franchises applicable to the Supplier be
enforceable against the Purchaser.


19



--------------------------------------------------------------------------------



 



The Supplier shall be under the obligation to declare to the Purchaser any
accident within forty eight (48) hours following its occurrence, or within
twenty four (24) hours of Supplier’s knowledge of such occurrence, it being
specified that any forfeiture opposed by the insurers against the Supplier due
to its activity will imply the obligation for the Supplier to bear the full cost
of the prejudice.
 
The Supplier shall obtain from its insurers full adhesion to the provisions
below.
 
13.2.2 Damage to Goods and Aircraft Entrusted by the Purchaser
 
The terms “Property entrusted” covers all goods or aircraft leased or entrusted
to the Supplier for the performance of the work ordered.
 
For damages to property and aircraft entrusted, the Purchaser shall indemnify
and hold harmless the Supplier, except in cases of wilful damages, gross
negligence or wilful misconduct, beyond two hundred thousand Euros (€200,000)
per claim for property entrusted by the Purchaser, and beyond three hundred
thousand Euros (€300,000) per claim for aircraft entrusted or work performed on
the aircraft. The Supplier shall be solely responsible for subscribing an
insurance to cover the property and aircraft entrusted for this amount (or their
real value if the latter is less than the above threshold). This insurance shall
cover the property and aircraft entrusted for their value as new, against all
types of insurable risks or damages.
 
However, if the Supplier holds an insurance the amount of which is higher than
the above-mentioned amount, it shall notify the Purchaser of the said insurance
and shall not reduce its insurance cover, whose amount shall be the limit of its
liability.
 
The Supplier will notify the Purchaser of any accident within twenty four
(24) hours following its occurrence, it being specified that any forfeiture
opposed by the insurers and due to the Supplier shall imply for the Supplier the
obligation to bear the full cost of the claim.
 
For any land motor vehicle such as (the list is not exhaustive) lifting or
handling equipment, pallet trucks, tow motors, lift trucks, etc., entrusted or
leased by the Purchaser, the Supplier will subscribe a Civil Liability insurance
policy covering damages to third parties, replacing by subrogation, if
applicable, the Purchaser’s insurance cover should the Purchaser’s insurance
policy be activated.
 
13.2.3 Damage to Goods Entrusted by the Supplier
 
The Supplier and its insurers declare they waive any recourse they would be
entitled to exercise against the Purchaser and its insurers following any damage
that may affect the Supplier’s movable goods, irrespective of the nature and
origin of the damages, except in a case of wilful misconduct by the Purchaser.
 
13.2.4 General and Professional Civil Liability for Work Performed on the
Purchaser’s Premises
 
The Supplier shall provide evidence of the subscription of a Civil Liability
insurance policy covering the damages caused to the Purchaser as a result of the
presence of the Supplier’s employees on the Purchaser’s premises.
 
This insurance shall cover an unlimited amount for body damages and, in the case
of consequential material and immaterial damages, a cover at least equal to
three million Euros (€3,000,000) per claim, beyond which sum the Purchaser’s
insurers will not exercise any recourse against the Supplier.
 
Any malicious act, gross negligence, inexcusable fault or wilful misconduct,
will prevent the Supplier from benefiting of the foregoing waiver.
 
The Supplier and its insurers agree to waive the right of recourse they would be
entitled to exercise against the Purchaser and its insurers following any claim
involving the Purchaser’s Civil Liability, except in a case of wilful misconduct
by the Purchaser.
 
13.2.5 Product Civil Liability After Delivery
 
The Supplier shall subscribe an insurance for an amount at least equal to one
hundred and fifty million Euros (€150,000,000) per event and per year of
insurance to cover its liability for damages occurring after performance of


20



--------------------------------------------------------------------------------



 



its services and/or Products delivery pursuant to the Contract which are
connected to the said services and/or Products, and more generally for all
consequences that may legally be claimed against the Supplier.
 
This insurance limitation does not constitute a limitation of the Supplier’s
civil liability amount after delivery to the Purchaser or any third party.
 
Article 14:  ACCESS TO SUPPLIER’S PREMISES, AUDITS, INFORMATION
 
The Purchaser’s representatives will have access during working days and hours,
subject to reasonable advance notice:
 
(i) to the premises where the Products are manufactured, whether these are the
Purchaser’s premises or those of the Purchaser’s subcontractors;
 
(ii) to all technical documentation relating to the Contract, especially to the
Industrial Dossier relating to the Product manufacturing industrial process,
subject to compliance with the conditions of Article 16.1 (Confidentiality);
 
(iii) the right, with the Supplier’s assistance, to check the Product
manufacturing progress status up to and including the Product acceptance tests
performed on the Supplier’s premises.
 
The representatives of the Aviation Authorities or their delegates, as well as
the Customers’ representatives shall have:
 
(i) access during working days and hours to the premises where the Products are
manufactured, whether these are the Purchaser’s premises or those of the
Purchaser’s subcontractors, subject to previous agreement and/or the presence of
Purchaser’s representatives, and with reasonable advance notice;
 
(ii) the right, with the Supplier’s assistance, to monitor Product manufacture
up to their acceptance on the Supplier’s premises.
 
For this purpose, the Supplier shall help and facilitate the issuance of all
necessary authorisations to access its factories and those of its
subcontractors.
 
Subject to compliance with the conditions of Article 16.1 (Confidentiality), the
Supplier shall provide access to all information of any nature whatsoever
necessary for the performance of quality, logistic or financial audits by
Purchaser’s representatives or third parties duly authorised by the Purchaser.
 
The Supplier shall communicate annually to the Purchaser its balance sheet and
annual report.
 
Article 15:  PUBLICITY
 
Except as required by law or regulation, neither Party shall use the other
Party’s name, the name of the Aerospace Related Product, or the name of the
Products specific to the Purchaser or Supplier for publicity or commercial
purposes, and/or for the promotion of its own image, or any other type of
publicity, without the other Party’s previous written agreement.
 
Moreover, neither party shall exhibit or distribute to third parties the Items
specific to the other Party, except with that Party’s authorisation in writing.
 
In addition, it must be noted that no publicity is authorised, even for internal
corporate purposes, in the case of suspension or withdrawal of the qualification
by the Purchaser, or in the case of Contract termination for Supplier’s default,
except as required by law or regulation. If this Contract is determined to be a
material contract to Supplier’s business under U.S. Securities laws, Supplier
will abide by the public disclosure requirements of such laws but will take all
available precautions to seek confidential treatment of the contract by the
U.S. Securities and Exchange Commission.
 
It is expressly agreed that the Supplier may make public announcement of this
contract upon execution.


21



--------------------------------------------------------------------------------



 



Article 16:  INTELLECTUAL PROPERTY
 

16.1   Confidentiality

 
The Parties agree to keep confidential for the whole duration of the Contract
and ten (10) years after its expiry and/or termination, the confidential
information of any nature or form whatsoever made available to each other in the
course of pre-contractual negotiations and Contract performance.
 
Each Party shall secure for the benefit of the other Party the assurance that
the personnel of each Party will observe the confidential nature of the said
information for the same ten (10) years after the Contracts expiry and/or
termination. Confidential information shall include commercially sensitive
information such as, but not limited to, quantities, build rates, corresponding
aeroplane programme, pricing and cost, as well as all technological information
including manufacturing techniques, product application, information regarding
the aeroplane itself or aeroplane sub-components.
 
The confidentiality obligation shall remain valid as long as:
 
(i) the information does not belong to the public domain;
 
(ii) the respective Party has not given its prior approval in writing as to such
disclosure.
 
The confidentiality obligation shall not apply to information:
 
(i) which is publicly known to belong to the public domain at the time of
disclosure;
 
(ii) which is known legitimately by a Party prior to disclosure, providing
however an evidence can be provided by the disclosing Party through supporting
documents duly dated;
 
(iii) which is communicated legitimately by a third party to the disclosing
Party.
 

16.2   Infringement

 
The Supplier shall indemnify and hold harmless the Purchaser from and against
any third party claims relating to the intellectual property of Products
delivered to the Purchaser under this Contract, and shall bear all consequences
and financial sanctions that may result from the said claims for the Purchaser.
 
Moreover, the Supplier shall, at its own cost, either obtain the right for the
Purchaser to continue using the Products delivered, or replace or modify the
said Products so they cease to constitute an infringement, while ensuring the
functions defined initially by the Parties, or, if the foregoing is not feasible
take back and replace the Products delivered by equivalent Products approved by
the Purchaser, without prejudice to the damages that may be claimed to
compensate the prejudice sustained by the Purchaser.
 
In addition, the Supplier hereby declares that any delivery to the Purchaser
corresponds, for the Products delivered, to the exhaustion of its intellectual
property rights for all countries in the world and that, consequently, no
infringement action shall be taken against the Purchaser, its intermediaries and
its Customers for the possession, use, repair, import and/or putting on the
market of one of the Products delivered by the Supplier to the Purchaser under
this Contract.
 
For the purposes of this Article 16.2 the definition of Sponge shall
specifically exclude Titanium Ingot which may be manufactured and supplied by
the Purchaser’s Sponge supplier. The Supplier shall indemnify and hold harmless
the Purchaser from and against any third party claims relating to the
intellectual property of Sponge, procured by the Supplier under this Contract on
an Enabled Supplier basis against the Purchaser’s contract for Sponge, and shall
bear all consequences and financial sanctions that may result from the said
claims for the Purchaser.
 
This warranty of quiet enjoyment (“garantie d’éviction”) and the associated
obligations shall remain effective as long as one of the Aerospace Related
Products delivered is operated by the Purchaser.


22



--------------------------------------------------------------------------------



 



Article 17:  CONTRACT AMENDMENT
 
Any modification to any terms of this Contract and/or of a Procurement Order
shall be formalised by an amendment signed by duly authorised representative(s)
of each of the Parties hereto.
 
Article 18:  ASSIGNMENT
 
This Contract has been concluded intuitu personae between the Purchaser and the
Supplier. The rights and/or obligations of a Party under this Contract shall
under no circumstances be assigned or transferred, or be the subject of a
novation, delegation, in whole or in part, without the prior written consent of
the other Party; such consent shall not be unreasonably withheld.
 
Article 19:  TERMINATION
 

19.1   Termination for Force Majeure

 
If, by reason of Force Majeure, either Party cannot resume normal fulfilment of
its obligations within six (6) calendar months following the date of
notification of the said event, this Contract and/or Procurement Orders in
progress may be terminated automatically by the other Party without liability
for direct or consequential damages. The termination notice shall specify the
effective termination date. As of the effective termination date, the Parties
shall proceed to the termination account in accordance with the provisions of
Article 19.4 (Termination Account).
 

19.2   Termination for Supplier’s Default

 
In case of Supplier’s non compliance or non fulfilment, in whole or in part, of
any of its obligations pursuant to this Contract and/or a Procurement Order for
reasons other than those due to a case of Force Majeure, the Purchaser may,
after formal notice sent by registered mail with acknowledgement of receipt
remaining without effect after sixty (60) calendar days, terminate
automatically, for Supplier’s default, the Contract and/or Procurement Orders in
progress, in whole or in part, without prejudice to the damages the Purchaser
would be entitled to claim as an indemnification for the damage sustained.
 
The notification shall specify the effective date of termination. As of the
effective termination date, the Parties shall proceed to the termination account
in accordance with the provisions of Article 19.4 (Termination Account). If:
 
(i) after initiation of insolvency proceedings against the Supplier, the
receiver or the Supplier, with the authorisation of the insolvency judge
(“juge-commissaire”), decides not to continue this Contract and/or Procurement
Order fulfilment; or
 
(ii) after initiation of liquidation proceedings due to discontinuance of all
business by the Supplier or obvious incapacity of the Supplier to redress the
company:
 
the Purchaser shall be entitled to terminate forthwith this Contract and/or
Procurement Orders in progress in whole or in part, by registered mail with
acknowledgement of receipt, without compensation to the Supplier. As of the
effective termination date, the Parties shall proceed to the termination account
in accordance with the provisions of Article 19.4 (Termination Account).
 
In the case set forth in Article 20 (Modification of Supplier’s Legal
Situation), the Purchaser shall be entitled to terminate automatically this
Contract and/or Procurement Orders without compensation to the Supplier by
registered mail with acknowledgement of receipt. The notification shall specify
the effective termination date. As of the effective termination date, the
Parties shall proceed to the termination account in accordance with the
provisions of Article 19.4 (Termination Account).
 

19.3   Termination for Purchaser’s Default

 
In the case of Purchaser’s non compliance or non fulfilment, in whole or in
part, of any of its obligations pursuant to this Contract and/or Procurement
Order for reasons other then those due to a case of Force Majeure, the Supplier
may, after formal notice sent by registered mail with acknowledgement of receipt
remaining without effect for sixty (60) calendar days, terminate automatically,
for the Purchasers default, the Contract and/or Procurement


23



--------------------------------------------------------------------------------



 



Orders in progress, in whole or in part, without prejudice to the damages the
Supplier would be entitled to claim as an indemnification for the damages
sustained.
 
The notification shall specify the effective date of termination. As of the
effective termination date, the Parties shall proceed to the termination account
in accordance with the provisions of Article 19.4 (Termination Account). If:
 
(i) after initiation of insolvency proceedings against the Purchaser, the
receiver or Purchaser, with the authorisation of the insolvency judge
(“juge-commissaire”), decides not to continue this Contract and/or Procurement
Order fulfilment; or
 
(ii) after initiation of liquidation proceedings due to discontinuance of all
business by the Purchaser or obvious incapacity of the Purchaser to redress the
company;
 
the Supplier shall be entitled to terminate forthwith this Contract and/or
Procurement Orders in progress in whole or in part, by registered mail with
acknowledgement of receipt, without compensation to the Purchaser. As of the
effective termination date, the Parties shall proceed to the termination account
in accordance with the provisions of Article 19.4 (Termination Account).
 
In the case set forth in Article 20 (Modification of Supplier’s Legal
Situation), the Supplier shall be entitled to terminate automatically this
Contract and/or Procurement Orders without compensation to the Purchaser by
registered mail with acknowledgement of receipt. The notification shall specify
the effective termination date. As of the effective termination date, the
Parties shall proceed to the termination account in accordance with the
provisions of Article 19.4 (Termination Account).
 

19.4   Termination Account

 
As of the effective termination date, the Supplier shall cease all operations
relating to this Contract and the Procurement Orders so terminated, in its
plants and in the plants of its own suppliers and subcontractors. The Supplier
shall send immediately to the Purchaser a status report for the Products in
progress, accompanied with all necessary justification documents.
 
The termination account shall not include any expenses corresponding to Product
manufacturing activities subsequent to the date of notification of termination,
and shall be presented as follows:
 
(i) At Supplier’s Debit:
 

  •  the amounts already paid to the Supplier by the Purchaser for the Products
delivered before the effective termination date,     •  the amount of the
penalties due and not paid by the Supplier, and     •  if the termination is due
to Supplier’s default:     •  the amount of the expenses incurred by the
Purchaser to remedy the Supplier’s default, including but not limited to
expenses relating to the transfer of manufacturing to the Purchaser’s plants or
to the plants of another supplier, change of site, transfer, installation and
adaptation of tools if applicable.     •  damages for all prejudices caused
directly or indirectly to the Purchaser as a result of the termination.

 
(ii) At Supplier’s Credit:
 

  •  the contractual value of the Products manufactured and not delivered, after
performance of the acceptance inspections within the limits of the production
plan derived from the contractual delivery lead times and cycles;     •  in the
event of purchase by the Purchaser, the value of the Products in progress
calculated according to the progress status on the basis of the contractual
price, within the limits of the above-mentioned production plan, subject to
compliance with the Quality requirements;     •  the price of the procurements
kept by the Supplier if any, for the purpose of performing the Procurement
Orders terminated, if the Supplier cannot use them subsequently to meet third
party needs.


24



--------------------------------------------------------------------------------



 



 
The Supplier shall under no circumstances, under the terms of a termination
account, receive any amount higher than the amount that would have been payable
to it in the case of full execution of the Procurement Orders, or damages.
 
The Purchaser and the Supplier shall carry out a termination inventory on the
stocks, of raw materials, parts, equipment and tools. In this respect, the
Purchaser shall instruct the Supplier to deliver or not to deliver, as
appropriate, the items listed in the inventory.
 
Article 20:  MODIFICATION OF SUPPLIER’S LEGAL SITUATION
 
The Parties shall inform each other of any significant modification that may
occur in the composition of the company capital such as changes in majority
shareholding, merger, absorption as well as any court decision initiating
insolvency proceedings.
 
The Parties shall inform each other of any acquisition of shareholding, even in
the case of a minority shareholding, by any company in the aerospace and defence
sector, competing with the other party.
 
If a third party acquires control, directly or indirectly, of the Supplier’s
company the said third party shall guarantee the performance of this Contract
and associated Procurement Orders and assume full and joint responsibility for
the Supplier’s contractual obligations by an undertaking notified in writing to
the Purchaser.
 
Article 21:  FORCE MAJEURE
 
A Party (“Party Affected”) shall not be held responsible for the non fulfilment
of its contractual obligations due to an event of Force Majeure, i.e. an
unforeseeable, irresistible event beyond the control of the Party. In this case,
except in the case of a strike, subject to Article 21.2 here below, the
contractual obligations of the Party Affected shall be suspended as of the date
of receipt of the notification by the other Party.
 
The notification and all supporting documents demonstrating the reality of such
an event shall indicate in particular the foreseeable date of return to
satisfactory performance of the Contract and/or Procurement Orders concerned, as
well as the measures taken to remedy the consequences of the event of Force
Majeure. The Party Affected shall keep the other Party regularly informed of the
evolution of the situation.
 
As soon as the hindrance due to the case of Force Majeure ceases to exist, and
subject to the provisions of Article 19.1 (Termination for Force Majeure), the
Party Affected shall inform the other Party forthwith and the suspended
contractual obligations shall resume for the remaining duration of this Contract
and/or Procurement Orders.
 
Any case of Force Majeure not notified in writing within fifteen (15) business
days following its occurrence shall not vest in the Party claiming the case of
Force Majeure the right to enforce this Article 21.
 
In the event of a strike at either Party’s manufacturing facilities, the Party
affected by the strike shall:
 
(i) advise the other Party within five (5) business days;
 
(ii) make its best endeavour to comply with delivery schedules in force when the
strike began;
 
(iii) in the event that the original delivery schedule will be affected by the
strike, provide a recovery plan to be mutually agreed by both Parties within
fifteen (15) business days from the notification of the strike.
 
Article 22:  PRECEDENCE
 
In the event of any ambiguity or conflict arising between the terms of the
different contractual documents below, the order of precedence between all such
terms shall be as follows:
 
(i) the terms of this Contract with the exception of those defined in the
Appendices;
 
(ii) the terms of the Appendices;
 
(iii) the terms of the Procurement Orders.


25



--------------------------------------------------------------------------------



 



Specific technical and/or quality requirements of each Beneficiary Company,
owing to the different nature of each Beneficiary Company’s business, shall be
more closely defined in the Procurement Order. Should a technical/quality
conflict exist between the terms of this contract and the Procurement Order,
then the Procurement Order shall have precedence and this precedence shall
relate to that technical / quality issue only and shall be valid for the
duration of the specific Procurement Order only.
 
Article 23:  SEVERABILITY
 
Should any of the provisions of this Contract is found by a Court to be void or
unenforceable, the Parties shall negotiate in good faith and agree, within a
period of two (2) months commencing on the date of the said Court decision, the
terms of a provision which has the same economic and commercial effect as the
provision so found to be void or unenforceable. The new provision shall be
integrated in this Contract in accordance with the provisions of Article 17
(Contract Amendment).
 
The Parties agree that, should any of the provisions of this Contract be deemed
void or unenforceable, the other provisions of this Contract would remain
effective.
 
Article 24:  ARTICLES AND PARAGRAPH HEADINGS
 
Articles and paragraph headings in this Contract are included for ease reference
only and shall not affect the construction of this Contract.
 
Article 25:  ENTIRE AGREEMENT
 
This Contract supersedes any previous declarations, negotiations, undertakings,
communications, verbal or written, approvals, arrangements or other commitments
made between the Parties in relation to the matters dealt with herein and
represents the entire understanding between the Parties in relation thereto.
 
Article 26:  NON-WAIVER
 
Any delay or omission of any Party in exercising any of its right, power or
privilege under this Contract and/or the Procurement Orders, shall not be
construed as a waiver of the said rights and shall not prejudice subsequent
application of the same.
 
Article 27:  FINANCIAL INFORMATION
 
The Supplier shall provide to the Purchaser on a regular basis financial
information and data enabling the Purchaser to assess the Supplier financial
soundness/standing. Such information includes, but is not limited to
comprehensive profit and loss statements, balance sheets and cash flow
statements. The Supplier agrees to provide additional information/comments as
necessary from its Chief Financial Officer and its Auditors. Such information
shall be regarded as Confidential Information in the meaning of Article 16.1
(Confidentiality) and shall be treated in the manner described therein; provided
however, so long as Supplier is a public company, in no event shall Supplier be
required to provide information beyond what it is required to provide to its
owners.
 
Article 28:  APPLICABLE LAW AND SETTLEMENT OF DISPUTES
 
28.1 Applicable Law
 
This Contract and all Procurement Orders placed in pursuance of the same shall
be governed by and construed in accordance with the laws of France.
 
28.2 Settlement of Disputes
 
Subject to the provisions of this Article 28, in the event of a dispute,
controversy or claim (“Dispute”) arising out of or in connection with the
existence, validity, interpretation, performance or termination of this Contract
and/or Procurement Order, the Parties shall use their best endeavours to resolve
such dispute amicably by negotiations at senior management levels up to the
respective Presidents of each Party.


26



--------------------------------------------------------------------------------



 



If the Parties fail to resolve the dispute within a period of two (2) months,
then such dispute shall be determined and settled by arbitration under the
current Rules of Conciliation and Arbitration of the International Chamber of
Commerce, by three (3) arbitrators appointed in accordance with the said Rules.
 
The place of arbitration shall be London, United Kingdom and the arbitration
award shall be final and binding on the Parties. The language to be used in the
arbitral proceedings shall be English.
 
28.3 Compliance with Laws
 
28.3.1 Export Control
 
Any and all obligations of Supplier to provide the Products, as well as any
technical data, shall be subject in all respects to such United States laws and
regulations as will from time to time govern the licence and delivery of
technology and products abroad by persons subject to the jurisdiction of the
United States, including the Export Administration Act of 1979, as amended, any
successor legislation, and the Export Administration Regulations issued by the
U.S. Department of Commerce, Bureau of Export Administration. Purchaser
represents and warrants that it will not export or re-export the Products or
technical data related thereto except in conformity with such laws and
regulations.


27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the duly appointed representatives of the Parties have
agreed to execute this Contract in two (2) original copies, each Party retaining
one (1) of these copies for their records.
 
Signed for and on behalf of RTI International Metals Incorporated
 

         
Signatures:
 

 

Names:
  Timothy G. Rupert   David Hall
Titles:
  President and CEO   Managing Director     RTI International Metals Inc   RTI
Europe Ltd          
Date:
       


 
Signed for and on behalf of EADS Deutschland GmbH and the EADS Beneficiary
Companies
 

         
Signatures:
 

 

Names:
  Craig Smith   Antoine Gaugler
Titles:
  Senior Vice President,   Procurement Titanium Lead Buyer     Airbus SAS   EADS
Deutschland GmbH          
Date:
       




28